Peter S. Danowski, Jr., Esq. Riverhead, New York
You have asked whether the Chief of a fire department in a fire district is authorized, without the permission of the fire commissioners, to notify members of the department who have been hospitalized that they may not operate fire department equipment until they have supplied notes from their doctors indicating their physical fitness. In essence, you are concerned with the authority of the Chief in relation to the commissioners.
The Board of Fire Commissioners of a fire district may adopt regulations governing all fire companies and fire departments in the district and prescribing the duties of the members of the companies and departments (Town Law, § 176 [11]). The Board of Fire Commissioners also has exclusive management and control of the property of the fire district (id., § 176 [19]). Under the direction of the Board of Fire Commissioners, the Chief of a fire department in the district has exclusive control of the members of the department at fires and other occasions when the department is on duty or parade and is responsible for supervision of district equipment and of all officers and employees of the department (id., § 176-a [1]). The Chief has responsibility to see that the regulations of the Board of Fire Commissioners are observed and that their orders are carried out (ibid.).
It is evident from the above provisions that the Chief is required to carry out the policies of the Board. His supervision of district equipment and officers and employees is exercised under the direction of the board. It is the Board that is given exclusive management and control of district property. We believe that it is the prerogative of the Board to establish policies regarding use of fire district equipment. From a practical standpoint, it will sometimes be necessary for the Chief to exercise reasonable discretion in carrying out these policies. The degree of discretion will depend upon the terms of Board policy.
We conclude that it is the responsibility of the Board of Fire Commissioners of a fire district to establish policy regarding use of district equipment, and the responsibility of the Chief to see that the policy is carried out.